DISMISS and Opinion Filed April 11, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00260-CV

            MIGUEL SANCHEZ CASTRO, Appellant
                           V.
 JERVAN STEVEN WILTZ, JAYSON KENYON, J. WILTZ LAW, L.L.C.,
       AND VAN WILTZ LEGAL GROUP, P.L.L.C., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-00826

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Garcia
      Before the Court is appellant’s notice of nonsuit in which he informs the Court

that he no longer wishes to pursue this appeal. We construe appellant’s notice as a

motion to dismiss the appeal, grant the motion, and dismiss the appeal without

prejudice. See TEX. R. APP. P. 42.1(a)(1).



                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE

220260F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

MIGUEL SANCHEZ CASTRO,                      On Appeal from the 193rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-22-00826.
No. 05-22-00260-CV         V.               Opinion delivered by Justice Garcia.
                                            Justices Carlyle and Smith
JERVAN STEVEN WILTZ,                        participating.
JAYSON KENYON, J. WILTZ
LAW, L.L.C., AND VAN WILTZ
LEGAL GROUP, P.L.L.C.,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITHOUT PREJUDICE.

      Subject to any agreement between the parties, it is ORDERED that appellees
JERVAN STEVEN WILTZ, JAYSON KENYON, J. WILTZ LAW, L.L.C., AND
VAN WILTZ LEGAL GROUP, P.L.L.C. recover their costs of this appeal from
appellant MIGUEL SANCHEZ CASTRO.


Judgment entered April 11, 2022




                                      –2–